Case 1:17-cv-00361-WMS-LGF Document 46-3 Filed 12/05/18 Page 1 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MARK Kk. MACRIS,
Plaintiff,

v Civil Action No. 17-CV-361

EXPERIAN INFORMATION SOLUTIONS, INC. and
SPECIALIZED LOAN SERVICING, LLC,

Defendants.

 

PLAINTIFF'S NOTICE OF TAKING DEPOSITION OF
DEFENDANT’S DESIGNATED CORPORATE REPRESENTATIVE(S) PURSUANT TO
FED.R.CIV.P 30(b)(6) BY STENOGRAPHER AND/OR VIDEOTAPE

To: SPECIALIZED LOAN SERVICING, LLC. 8742 LUCENT BOULEVARD, SUITE
300, HIGHLANDS RANCH, CO 80129.

PLEASE TAKE NOTICE that, pursuant to Fed.R.Civ.P.30(b)(6), commencing at 10:00
am on August 14, 2018 at Regus Kellogg Center, 26 West Dry Creek Circle, Suite 600,Littleton,
CO 80120. Plaintiff. Mark K. Macris, by and through her counsel, will take the deposition of a
designated CORPORATE REPRESENTATIVE of SPECIALIZED LOAN SERVICING,
LLC., under oath and before a qualified court reporter or notary public as required by
Fed.R.Civ.P 28, stenographically and/or by videotape.

PLEASE TAKE FURTHER NOTICE that the designated corporate representative(s)
for SPECIALIZED LOAN SERVICING, LLC.. must be prepared to testify regarding matters

known or reasonably available to Defendant Specialized Loan Servicing, LLC., including but not

limited to:
1) Specialized Loan Servicing’s policies and procedures regarding debt collection
and responding to complaints regarding debt collection;
2) Specialized Loan Servicing’s communications with the Plaintiff related to

collection of the alleged debt referenced in the Plaintiffs live pleading in this
lawsuits
Case 1:17-cv-00361-WMS-LGF Document 46-3 Filed 12/05/18 Page 2 of 7

LA
—

6)

7)

9)
10)

It)

16)

Audio recordings of any telephone conversations related to collection of the
alleged debt referenced in the Plaintiffs live pleading in this lawsuit;

Any change in policy or procedure made by Specialized Loan Servicing as a
result of lawsuits in which Specialized Loan Servicing was a party for any period
of time during the last three (3) years in which it was alleged that Specialized
Loan Servicing violated the Federal Fair Debt Collection Practices Act ar was
liable under any other statute or cause of action due to alleged attempts to collect
a purported debt;

Telephone records and collection notes evidencing or referring to calls
Specialized Loan Servicing placed to anyone while attempting to collect the
alleged debt referenced in the Plaintiff's live pleading in this lawsuit;

Specialized Loan Servicing pleadings in this lawsuit (including all allegations
therein and the factual bases for such allegations);

Specialized Loan Servicing’s discovery responses and objections in this lawsuit
(including all documents and tangible items produced);

Specialized Loan Servicing’s collection efforts regarding the alleged debt
referenced in the Plaintiff's live pleading in this case:

Specialized Loan Servicing’s waining procedures for its debt collector employees;
The alleged debt referenced in the Plaintiff's live pleading in this lawsuit;

Specialized Loan Servicing’s procedures regarding investigating the background
of prospective and current debt collector employees;

Any complaints, charges, allegations, or lawsuits against any Specialized Loan
Servicing employees who attempled to collect the alleged debt from the Plaintiff
(related to their alleged activities as an alleged Specialized Loan Servicing agent
and/or employee);

Specialized Loan Servicing’s supervision of its employees who atlempted to
collect the alleged debt referenced in the Plainuffs live pleading in this lawsuit;

Specialized Loan Servicing’s relationship with the alleged creditor of the alleged
debt referenced in the Plaintiffs live pleading in this lawsuit;

Specialized Loan Servicing’s communications (regarding the Plaintiff, the
Plaintiffs alleged debt, and this lawsuit) with the alleged creditor of the alleged
debt referenced in the Plaintiffs live pleading in this lawsuit;

Any agreement between Specialized Loan Servicing and the alleged creditor of
the alleged debt referenced in the Plaintiff's live pleading in this lawsuit;
Case 1:17-cv-00361-WMS-LGF Document 46-3 Filed 12/05/18 Page 3 of 7

17)

18)

Any responses to and/or change in policy or procedure made by Specialized Loan
Servicing as a result of complaints and/or allegations against Specialized Loan
Servicing and/or its employees filed with or transmitted to the Better Business
Bureau and/or the Colorado State Attorney General;

The general environment in the Specialized Loan Servicing office from which
calls to the Plaintiff were made, during the time of the alleged acts giving rise to
this case;

Specialized Loan Servicing’s general business practices, purpose, and model.

The correspondence between Specialized Loan Servicing and Plaintiff that in any
way relate to the accounts on Plaintiff's Experian Information Solution, Inc.
(Experian”) reports.

All communication logs of any kind reflecting communications between
Specialized Loan Servicing and Plaintiff that in any way relate to Plaintiff's
Experian Information Solution, Inc. consumer reports, at any time.

All communication logs of any kind reflecting communications between
Specialized Loan Servicing and Plaintiff that in any way relate to Plaintiff's
accounts held with you in the last five years.

All investigation reports made by Specialized Loan Servicing in response to any
disputes Plaintiff made to Specialized Loan Servicing regarding Plaintiffs
consumer reports, at any time.

All ACDY forms sent by Experian Information Solution, Inc. to Specialized Loan
Servicing regarding any disputes from Plaintiff concerning Plaintiff's consumer
reports.

All communication between Specialized Loan Servicing and Plaintiff and
Specialized Loan Servicing and Experian concerning Plaintiffs Experian
consumer reports.

All ACDV forms returned by Specialized Loan Servicing to Experian regarding
any disputes from Plaintiff concerning any accounts appearing on Plaintiff's
Experian consumer reports.

Your investigations into the alleged inaccuracies on Plaintiff's Experian consumer
reports.

Any and all written policies or guidelines which set forth Specialized Loan
Servicing’s criteria for use by Specialized Loan Servicing’s agents and employees
in deciding how to deul with the reporting on a consumer report of alleged
identity theft accounts,

Any and all written policies or guidelines which set forth Specialized Loan
Servicing’s criteria for use by Specialized Loan Servicing’s agents and employees
Case 1:17-cv-00361-WMS-LGF Document 46-3 Filed 12/05/18 Page 4 of 7

32)

had
ta
ert

in deciding how to deal with the disputes by consumers regarding derogatory
accounts reporting on a consumer report,

Any responses Specialized Loan Servicing made to any correspondence Plaintiff,
or anyone acting on her behalf, sent to Specialized Loan Servicing regarding
Plaintiff's Experian Information Solution, Inc. consumer reports,

Any investigations Specialized Loan Servicing made of Plaintiffs disputes to
Experian regarding the accuracy of the accounts listed on Plaintiff's Experian
consumer reports.

All documents reviewed by Specialized Loan Servicing at any time concerning
Plaintiffs Experian consumer reports.

All documents Plaintiff provided to Specialized Loan Servicing regarding
Plaintiff's Experian consumer reports.

Specialized Loan Servicing must - a reasonable time before the deposition - (1) designate

one or more English-speaking individuals to testify on its behalf and (2) set forth, for each

individual designated, the matters on which the individual will teslify. Further, each individual

designated must testify as to matters known or reasonable available to Specialized Loan

servicing,

Please take further notice that the deponeni(s) are required to produce at the above date,

lime and location for inspection and copying the originals and all non- identical! copies of the

documents and tangible things set forth in the attached document demand,

Categories of Documents to be Produced

| Copies of'all correspondence of any kind between YOU and PLAINTIFF that in any way

relate to Plaintiff's Experian consumer reports, al any lime.

bo

Copies of all communication logs of any kind reflecting communications between YOU

and PLAINTIFF that in any way relate to Plaintiff's Experian consumer reports, at any

time,

ta

Copies of all investigation reports made by YOU in response to any disputes PLAINTIFF

made to YOU regarding Plaintiffs Experian consumer reports, al any time,
Tas

6

VW

Case 1:17-cv-00361-WMS-LGF Document 46-3 Filed 12/05/18 Page 5 of 7

Copies of all ACDV forms sent by Experian to YOU regarding any disputes from
PLAINTIFF concerning Plaintiff's Experian consumer reports.

Copies ofall ACDV forms returned by YOU to Experian regarding any disputes from
PLAINTIFF concerning Plaintiff's Experian’s consumer reports.

Copies ofall verifications sent by YOU to Experian concerning Plaintiff's Experian
consumer reports, verifying that the information furnished by YOU was accurate.

All documents evidencing any investigations performed by YOU regarding any of the
accounts listed on Plaintiffs Experian consumer reports that were disputed by
PLAINTIFF at any time.

All DOCUMENTS evidencing the accuracy of all accounts listed on Plaintiff's Experian
constimer reports.

Any and ail written policies or guidelines which set forth YOUR criteria for use by
YOUR agents and employees in deciding how to deal with inaccuracies on consumer
reports.

All documents evidencing any responses YOU made to any correspondence PLAINTIFF,
or anyone acting on Plaintiffs behalf, sent to YOU regarding Plaintilf’s Experian
consumer reporis.

Any and all documents evidencing that PLAINTIFF was involved in fraudulent activity
with respect to any accounts listed on his Experian consumer reports.

All documents PLAINTIFF provided to YOU regarding Plaintiff’s Experian consumer

reports.
Case 1:17-cv-00361-WMS-LGF Document 46-3 Filed 12/05/18 Page 6 of 7

The deposition will continue from day-to-day until completed. A court reporter shail

record the deposition stenographically, In addition, the Plaintiff may cause the deposition to be

recorded by sound or sound-and-visual (video),

Dated: 8/7/2018

/sf Seth J, Andrews

Seth J. Andrews, Esq.

Attorney for the Plaintiff

6000 N. Bailey Avenue — Suite 1A
Ambierst, New York 14226

(716) 564-3288
Email:sandrews@kennethhiller.com
Case 1:17-cv-00361-WMS-LGF Document 46-3 Filed 12/05/18 Page 7 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MARK K, MACRIS ,

Vv. Civil Action No, 17-CV-361

EXPERIAN INFORMATION SOLUTIONS. INC. and
SPECIALIZED LOAN SERVICING, LLC.,

 

CERTIFICATE OF SERVICE

1, Gretchen Berger, certify that on August 7, 2018, | served Plaintiff's Notice of taking
Deposition of Defendant’s Designated Corporate Representative(s) on to:

Brian 8S. MeGrath
McGlinchey Stafford, PLLC
112 W 34th St, Ste 1515
New York, NY 10120

at the address designated by them for that purpose by depositing a true copy of same in a post-
paid properly addressed wrapper in an official depository under the exclusive care and custody of
United States Postal services within the State of New York.

Under penalty of perjury, | declare that the foregoing is true and correct,

DATE: Aupust 7, 2018

Amherst, New York —~\

Gretthey Berger ~~
Cas&Mgnager

Law Offices of Kenneth Hiller, PLLC
Attorneys for Plaintiff

6000 N, Bailey Avenue ~ Suite 1A
Amherst. New York 14226
